Citation Nr: 1134574	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for diabetes mellitus, type II with erectile dysfunction. 

3.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus, type II. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served from May 1965 to February 1968 aboard the USS Perkin, which is not documented to have operated within Vietnam's in-land waterways.  

2.  Diabetes mellitus was first diagnosed many years after service; and, there is no persuasive medical evidence or opinion of a medical relationship or nexus between diabetes mellitus and service.

3.  A chronic heart disorder was first diagnosed many years after service; and, there is no persuasive medical evidence or opinion of a medical relationship or nexus between diabetes mellitus and service or any service-related disability. 





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, with erectile dysfunction, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A heart disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, ship's deck logs, Social Security Administration (SSA) records, and private treatment records with the claims file.  Personal statements from the Veteran have also been reviewed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that at the Veteran's hearing before the Decision Review Officer in July 2010, he noted private treatment of his diabetes mellitus in 1985 or 1986.  The physician was not identified; and, there are no such records not contained in the claims file nor evidence that any attempted was made to obtained them.  However, in finding no prejudice to the Veteran, the Board emphasizes that the crux of the claim for service connection for diabetes mellitus is his allegation of exposure to herbicide agents, which triggers the presumption of service connection.  The Veteran does not argue that his diabetes mellitus had its onset in service or within one year of service discharge or that his diabetes mellitus is related to his active service other than to his alleged exposure to Agent Orange.  There would be no value in Remanding the matter to obtain copies of the records from the 1980s.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that the Veteran was not provided a VA examination for his diabetes mellitus disorder nor his heart disorder.  The Board finds that VA examinations for those disorders are not warranted.  Given the absence of in-service evidence of chronic manifestations of diabetes mellitus and heart disorders, the absence of identified symptomatology until many years post-service, and no competent evidence of a nexus between service and the Veteran's claims, a remand for VA examinations would unduly delay resolution.  Again, emphasis is placed on the fact that the Veteran asserts that his diabetes mellitus is a result of his exposure to Agent Orange.

In addition, the Board finds that the medical evidence of record is sufficient to make decisions on the claims.  Therefore, remand for VA examinations is not warranted.

Next, the Veteran was afforded the opportunity to testify before the Decision Review Officer (DRO) in July 2010.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's disabilities as well as his exposure to Agent Orange in service.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) pages 3, 5.  Specifically, the DRO asked the Veteran whether he was docked onshore in Vietnam (T page 3), and when he was diagnosed as borderline diabetic (T page 5). 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, Type II and cardiovascular disease, if they are manifested to a compensable degree in a specified period of time post service (one year for diabetes mellitus and cardiovascular disease).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).  

In addition, since the Veteran's claim has been before the Board, the law regarding presumptive diseases has changed.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add all chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease, which includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

The medical evidence of record establishes diagnoses of diabetes mellitus and atherosclerotic heart disease.  


The Veteran claims that he was exposed to Agent Orange while serving aboard the U.S.S. Perkins in combat operations off of the coast of Vietnam.  Specifically, he claims that while he did not disembark in Vietnam, he had brown water service  entitling him to consideration of his claim under 38 U.S.C.A. § 1116 under established legal precedent.  He has provided deck logs that confirm the U.S.S. Perkins served off the coast of Vietnam, and support engagement in firing weaponry, but do not place him in brown water.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  However, in January 2010, VA released a Compensation and Pension (C&P) bulletin indicating that a number of offshore "blue water" naval vessels conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  The Bulletin went on to indicate that if a Veteran was on board one of the specifically named vessels that engaged in brown water service, during a specific time period, then the Veteran may be presumed to have been exposed to herbicides. 

In this case, the Veteran served aboard the USS Perkins which was named in the January 2010 C&P Bulletin as having operated on the Saigon River ("brown" water service) during June 1969.  The Veteran's service aboard the USS Perkins was from May 1965 to February 1968.  A presumption of service connection is therefore not triggered.

The Board notes that the Veteran's DD Form 214, shows that he was awarded the Vietnam Service Medal with one bronze star, among others.  However, none of the awards or decorations denotes that the Veteran set foot in the Republic of Vietnam.  The Veteran does not contend otherwise.

In his July 2010 DRO hearing, the Veteran recalled an event when some of the ships gunners went ashore.  However, the deck log search has failed to demonstrate that the vessel itself docked in a harbor or that the Veteran went ashore.  Indeed, the Veteran does not claim to have gone ashore himself.  

The Board has also reviewed the vessel's deck logs and observes that the U.S.S. Perkins was anchored off of the coast of several cities in Vietnam, including Vung Ganh Rai, Vung Tau harbor, Vun Cai Ban, Bak De Binhchg, Nha Trang harbor, and Ben Goi Bay.  In October 1967, there is a record that the vessel was anchored in 24 feet of clear, shallow water.  However, the record does not indicate that the shallow water was an inland waterway.  The Board also observes the Veteran submitted a non-precedential Board opinion from a different case indicating that a different harbor was considered to be an inland waterway because it was surrounded by land on three sides.  In the present case, the Board does not find the various places of anchorage to have been inland waterways.  

The Board acknowledges the October 2008 VA Agent Orange Registry Examination in which the examiner noted that Agent Orange exposure is presumed if the Veteran had service on the ground in Vietnam.  No conclusion was made as to whether or not the Veteran was exposed to Agent Orange.  The examiner considered the Veteran's statements that he believed he was exposed to Agent Orange because he thought his ship was within wind drift of the herbicide.  The Veteran made a similar statement at his DRO hearing, that he observed a plane spraying something.  However, as discussed, the most competent and probative evidence of record does not indicate that the ship was exposed to Agent Orange. 

In summary, there is no objective support for the Veteran's account that the U.S.S. Perkins served in the brown waters of Vietnam while the Veteran served upon the vessel, or that the Veteran was otherwise exposed to Agent Orange.  Thus, service connection for diabetes mellitus and/or ischemic heart disease is not warranted on a presumptive basis. 

Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the Board will consider whether the Veteran is entitled to direct service connection.

Service treatment records do not reflect that diabetes or heart disease was manifested in service.  There is no mention of complaint, symptom or diagnosis of either disease in the Veteran's service treatment records.  On service separation examination the Veteran's endocrine and heart systems were normal on clinical evaluation.  Likewise, there is no evidence that diabetes or heart disease was manifested in the first year following the Veteran's discharge from service in July 1968 (nor is it so alleged).  Consequently, service connection is not warranted for diabetes or heart disease on the basis that such disease became manifest in service, and persisted continuously, or on a presumptive basis.

Post-service treatment records reflect that the Veteran was diagnosed with diabetes mellitus, type II, in October 2008 and had his first myocardial infarction in January 2006.  Further, a May 2007 private treatment record indicates a diagnosis of ischemic cardiomyopathy.  As noted above, the Veteran contends that he has had borderline diabetes since 1985 or 1986.  DRO hearing transcript p. 5. Based on the foregoing, service connection is not warranted on the basis of continuity of symptomatology.

Further, the evidence does not support a medical nexus between the Veteran's diabetes or heart disorder and his service.  In reaching this conclusion, the Board has reviewed the Veteran's SSA disability records, private treatment records and VA outpatient treatment records, which do not indicate a relationship between service and his current diagnoses.  Therefore, the claims must be denied on a direct basis as well.

In reaching all of the above conclusions, the Board has considered the Veteran's statements that his diabetes mellitus and heart disorder are related to service and his beliefs that he was exposed to Agent Orange in service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus or heart disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because diabetes mellitus and heart disorders are not diagnosed by unique and readily identifiable features, and may be present due to a variety of causes, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his diabetes mellitus and heart disorder are found to lack competency.

In sum, as there is no showing of a direct nexus between the Veteran's diabetes mellitus or heart disorder and his service; there is no evidence supporting application of chronic disease presumptive provisions; and because the Veteran is not shown to be entitled to the application of the presumptive provisions regarding herbicide exposure, the preponderance of the evidence is against his claims of service connection for diabetes mellitus and a heart disorder.  Therefore, the claims must be denied.

Secondary Service Connection Claim

As noted above, the Veteran has claimed entitlement to service connection for his heart disorder as secondary to diabetes mellitus, type II.  Secondary service connection is warranted where a disability is proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310(a).

Inasmuch as service connection for diabetes mellitus has been denied, the threshold legal requirement for establishing service connection for a disability as secondary to diabetes is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disabilities for which secondary service connection is sought is service-connected.   Accordingly, the claim of service connection for a heart disorder, as secondary to diabetes mellitus is legally insufficient, and must be denied as lacking legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a heart disorder, including as secondary to diabetes mellitus, type II, is denied.


(CONTINUED NEXT PAGE)



REMAND

Regarding the Veteran's claim for bilateral hearing loss, a remand is required.  
The Veteran claims bilateral hearing loss caused by exposure to noise in combat in Vietnam.  The Board notes that his military occupational specialty was a gunner's mate.  Additionally, he indicated that he did not wear hearing protection in service and there was one particular day where he was standing under guns right over his head that went off and were deafening.  He reported that they fired so many rounds that day that their barrels were blistered.  See DRO hearing transcript p. 8.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present case, post service treatment records reflect a diagnosis of mild sensorineural hearing loss in the right ear and moderately high frequency sensorineural hearing loss in the left ear.  See June 2008 uninterpreted private audiogram.  However, the evidence also contains a January 2009 VA audiological examination report which indicated that the Veteran's right ear hearing disorder does not meet the requirements for hearing loss, for VA purposes.  Additionally, although the Veteran's left ear hearing loss met the VA requirements to establish hearing loss, the January 2009 VA examiner could not opine regarding the nexus between the Veteran's left ear hearing loss and service.  However, the Veteran testified at his July 2010 DRO hearing that the 2008 private audiologist had indicated a relationship between his current bilateral hearing loss and service.  

Regarding the June 2008 uninterpreted audiogram, upon receipt of the appropriate waiver, the private audiologist should be asked to interpret the audiogram.  The evidence is relevant as it may show a current disability for VA purposes, for the Veteran's right ear hearing disorder as well as a nexus between service and his bilateral hearing disorder.  As noted above, the Veteran has offered sworn testimony that the private audiologist indicated a relationship between noise exposure in service and his current disorders.  Therefore, the private audiologist should be asked to clarify any opinion in that regard.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) (holding that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).

Additionally, the Board notes that the January 2009 VA examiner appeared to base his lack of an etiology opinion on the fact that the Veteran did not specifically report that his hearing loss began in service.  The Board notes that during his June 2010 DRO hearing, the Veteran did specifically indicate that his hearing loss began in service.  DRO hearing transcript p. 8.  Therefore, the January 2009 VA examiner should be asked to clarify his opinion upon consideration of any records from the private audiologist as well as the Veteran's more recent statement that his hearing loss did in fact begin in service.   

Lastly, in order to ensure that all of the relevant treatment records are of record, any outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran an Authorization and Consent form in order to request records from the June 2008 private audiologist. 

2. Upon receipt of the Authorization and Consent form, request records from the June 2008 private audiologist including an interpretation of the June 2008 audiogram and any indication that there may be a relationship between the Veteran's service and his hearing loss.
 
3. Obtain VA clinical records, related to hearing loss, from the Gainesville, Florida VA healthcare system, to include Lecanto VA outpatient treatment center, for the period from May 2008 to the present.

4. Following receipt of the records above, clarification opinion should be obtained from the January 2009 VA audiologist, or another VA examiner if the January 2009 VA examiner is not available.  The Veteran's claims file must be made available to the audiologist, and the audiologist should indicate in his/her report whether or not the claims file was reviewed.    

The examiner should review and consider any clarification of the private audiogram dated in June 2008 and any accompanying opinion.  Further, the examiner should consider the Veteran's statement that his hearing loss began in service. 

Following consideration of any clarification of the 2008 private audiogram as well as the Veteran's statement that his hearing loss began in service, the examiner should offer an opinion as to whether the Veteran's left ear hearing loss (and right ear hearing loss, if found to have had right ear disability) is related to service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

5. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


